Ford, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
1. That the merchandise here involved consists of photocopying machines entered for consumption after the effective date of the Customs Simplification Act of 1956 (T.D. 54165) ; that said merchandise is identified on the Final List (T.D. 54520) published by the Secretary of the Treasury pursuant to said Simplification Act; that appraisement was accordingly made under section 402a of the Tariff Act of 1930 as amended.
2. That on or about the date of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale in the country of exportation for home consumption or for exportation to the United States.
3. That on or about the said date of exportation such or similar imported merchandise was not freely offered for sale for domestic consumption in the United States.
4. That the cost of production as defined in section 402a(f) of the Tariff Act of 1930 as amended is German Deutschmarks 480 each, net, packed.
5. That this appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
Accepting this stipulation as a statement of facts, I find and bold that the involved merchandise was entered on or after February 27, 1958; that the involved merchandise is included on the final list of articles published in T.D. 54521, effective February 27, 1958; that no foreign, export, or United States value, as defined in section 402a (c), (d), or (e), respectively,, of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, exists; that the proper basis for the determination of the value of the merchandise here involved is cost of production, as said value is defined in section 402a (f) of the Tariff Act of 1930, as amended, sufra, and I find and hold that such statutory value is German deutsch marks 480 for each machine, net, packed.
Judgment will be rendered accordingly.